Citation Nr: 1812186	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  09-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mark Lippman, The Veterans Law Group


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from October 1966 to October 1968 and is a Purple Heart recipient. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a July 2015 Board decision, the Board denied the TDIU claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and, in a March 2016 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate the July 2015 Board decision.  In April 2016, the Board remanded the matter to schedule a videoconference hearing. 

In November 2017, the RO notified the Veteran that his hearing was scheduled for December 2017.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran is currently service connected for posttraumatic stress disorder (PTSD), rated at 30 percent; for shell fragment wound of his left buttock, rated at 20 percent; for a sciatic nerve injury of his left lower leg and foot rated at 20 percent; for a shell fragment wound of his right extremity muscle group, rated at 10 percent; for a shell fragment wound of his abdomen, rated at 10 percent; for peritoneum adhesions rated at 10 percent; and for scars status post shell fragment wound of the left buttock, rated as noncompensable.  As the Veteran's service-connected shell fragment wounds arise from a common etiology, they have a combined rating of 40 percent.  The Veteran's combined schedular rating is 70 percent. 

2. The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran is currently service connected for posttraumatic stress disorder (PTSD), rated at 30 percent; for shell fragment wound of his left buttock, rated at 20 percent; for a sciatic nerve injury of his left lower leg and foot rated at 20 percent; for a shell fragment wound of his right extremity muscle group, rated at 10 percent; for a shell fragment wound of his abdomen, rated at 10 percent; for peritoneum adhesions rated at 10 percent; and for scars status post shell fragment wound of the left buttock, rated as noncompensable.  As the Veteran's service connected shell fragment wounds arise from a common etiology, they have a combined rating of 40 percent.  The Veteran's combined schedular rating is 70 percent. Thus, the Veteran meets the schedular standards for a TDIU per 38 C.F.R. § 4.16(a). 

First, the Board must determine whether the Veteran is actually unemployed.  Social Security Administration records indicate the Veteran last worked as a laborer in March 1985.  There is no evidence that the Veteran was marginally employed during that period.  Thereafter, his statements do not reflect that he has been gainfully employed.  

In April 2016, the Veteran provided a VA Form 21-8940 Application for a TDIU.  The Veteran stated his highest level of education was eighth grade.  Further, the Veteran stated he was last able to work in October of 1974.  The Veteran listed his past employment as that of a dump truck driver for Live Oak County and as a driller helper in an oil field.  The dates for such employment were unknown.  

Turning to the medical evidence, at the time of a June 2007 VA examination for his sciatic nerve condition, shell fragment wounds and peritoneum adhesions of the abdomen, the Veteran reported that his sciatic nerve condition functionally impaired his physical activity.  He further reported that his shell fragment wounds caused the inability to stand or walk for periods of time, and that he could not keep up with his normal job requirements due to these limitations.  Regarding his peritoneum adhesions of the abdomen, the Veteran reported that they rendered him unable to control his bowels.  The examiner noted that the Veteran's disabilities would cause him limited mobility and chronic pain, but did not report any limitations on sedentary employment. 

At a June 2011 examination for the Veteran's peritoneum adhesions, nerves and shell fragment wounds, the examiner noted the Veteran was unemployed but that there were no limitations of sedentary or physical employability due to his abdominal wound.  The Board acknowledges that the examiner noted that the Veteran's lumbar disc disease with left lumbar radiculopathy would limit his sedentary employability, causing him an inability to sit for more than 10 or 15 minutes, decreased mobility, problems with lifting or carrying, weakness or fatigue, decreased strength and pain.  However, the Board notes that it does not appear that the Veteran is service connected for this left lumbar radiculopathy, therefore it is not a factor when considering what disabilities limit the Veteran's ability to work.  Overall, the examiner found that although physical employability would be limited, there would be no limitation on sedentary employability due to his service connected disabilities. 

The Veteran was afforded another VA examination for his shrapnel fragment wounds and nerve disorder is September 2011.  At that examination the examiner noted the Veteran's report of pain in his right and left legs, which the Veteran asserted caused an inability to stand, sit or lie down for long periods of time, and the inability to walk for short periods.  The Veteran reported that he was unable to keep up with his normal work requirements because he could not work.  Although the Veteran reported he had an inability to sit and lie down for long periods of time, after examining him the examiner only noted the Veteran would have difficulties standing or walking for long periods of time or performing any exertional activities.  He did not report that the Veteran would be unable to sit, thereby only limiting the Veteran's physical employment.

In September 2011 the Veteran was afforded a VA examination for his PTSD.  At that examination he noted that the highest level of education he had obtained before his military service was an 8th grade education.  Prior to entering service he worked as a driller helper on drill rigs for eight years.  The Veteran noted that post service he continued his education at college, therefore the Board inherently assumes that he completed his GED.  After service, the Veteran reported that he worked with drill rigs, cased wells, and worked on a garbage truck for one year.  He further reported he had problems at that time with his legs giving out.  The Veteran noted he had not worked since the 1970s, but contended that his unemployment was not due primarily to his mental condition, but instead to the fact that his "legs kept giving out."  The examiner noted that the Veteran's mental disorder caused him a decrease in work efficiency and occupational tasks only during periods of significant stress.  He further reported that the Veteran was able to establish and maintain effective work and social relationships.

In the Veteran's July 2013 notice of disagreement, the Veteran stated he had not been able to work since the war due to his PTSD and constant pain from his other war injuries.  Further, the Veteran stated his back prevented him from sitting or standing for any length of time.  

In May 2016, an independent vocational rehabilitation expert (VE) provided a vocational analysis of the Veteran's employability as related to his service-connected disabilities.  Upon considering the Veteran's education level, vocational history, military history, and physical and mental limitations, the VE concluded the Veteran would be unable to work due to his service-connected disabilities.  The VE opined the service-connected disabilities would prevent the Veteran from sleeping well, sitting or standing for pronged periods of time, bending, lifting, or balancing.  Further, the VE stated the Veteran would be unable to perform any work from the sedentary to heavy levels.  She expanded that due to his extremely limited education and lack of any transferable skills, he would not be able to perform the essential work functions of his past work or any competitive job in the national economy. 

In July 2016, the Veteran was afforded a VA examination for his sciatic nerve injury of the left lower leg and foot.  The examiner opined the Veteran's peripheral neuropathy impacts the Veteran's ability to work in that he cannot perform standing.  

Also in July 2016, the Veteran was afforded a VA examination for the his shell fragment wound of the left buttock muscle group XVII.  The examiner opined the Veteran's muscle injuries affect the Veteran's ability to work as the Veteran experienced discomfort at times of exacerbation.

Additionally in July 2016, the Veteran was afforded a VA examination for his scars status post shell fragment wound of the left buttock.  The examiner opined the Veteran's service connected scars would not impact his ability to work.  

In July and August 2016, the Veteran submitted a statement in regard to his ability to work.  The Veteran stated his PTSD causes him to get angry at anyone who tries to interact with him.  He also stated he experiences outbursts of anger and chronic fatigue.  Further, the Veteran stated that his physical injuries have caused him excessive pain, weakness, and an inability to sit or stand for prolonged periods.  

In January 2017, the Veteran was afforded a VA examination for his PTSD.  The examiner did not provide an opinion regarding the functional impact of the Veteran's PTSD on his ability to maintain or sustain substantially gainful employment.  However, the examiner noted the Veteran reported his occupational and social impairments were primarily due to his physical impairments. 

Based on the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence is at least in equipoise in that the Veteran's physical and mental symptoms have rendered him incapable of maintaining substantially gainful employment.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


